DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
A portion of Applicant's arguments filed 07 June 2021 have been fully considered but they are not persuasive.
With regard to claims 7 and 8, Applicant states “Claims 7 and 8 stand rejected under 35 U.S.C. §102 as unpatentable over Barnes (US9198576). Barnes discloses a handheld device having a touchscreen display and program on memory, while I disclose a system which is not necessarily a single device and single program but could by several devices and programs working in concert to determine pantoscopic tilt of a spectacle frame.” However, the claims in their present form do not explicitly describe several separate devices and programs working in concert. Furthermore, even if the claims were to be amended to describe a system with several separate devices and programs, it would not be patentable under 35 U.S.C. §103 as an obvious design choice since it is obvious and well known that a system can be comprised of components that are not necessarily required to be integrated into a single unit. Furthermore, the choice to have an integrated device or several separate devices would have no effect on any of the functional limitations of the claims.
Applicant’s remaining arguments, see page 5, filed 07 June 2021, with respect to the rejection(s) of claim(s) 1-4 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nguyen et al. (US 9,395,562 B1).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barnes et al. (US 9,198,576 B1).
Regarding claim 7, Barnes discloses a system comprising: a computer with a user interface; (Abstract, handheld device having a touchscreen display)	and a non-transitory computer readable program (Column 5, lines 46-55, program on memory) for causing the computer to perform the following steps when executed: instructing a user to capture an image of the user wearing a spectacle frame, the image showing a front profile of the spectacle frame and a portion of a temple; (Figures 21 and column 19, lines 26-61, ghost image display for capturing an image of a subject wearing a spectacle frame with temples)	instructing the user to verify the captured image for alignment; (Column 19, lines 46-61, preview screen and subsequent instructions for the user to level and adjust orientation of the handheld device)	determining a pantoscopic tilt (Column 13, line 61 – column 14, line 12, measuring pantoscopic tilt).
Regarding claim 8, Barnes discloses an image recording apparatus for capturing and displaying an image, and spatial orientation sensors from which spatial orientation data is recorded (Abstract, touchscreen display handheld device having a camera unit and orientation sensing unit).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 9,395,562 B1) in view of D’Agostino (US 2005/0206834 A1).
Regarding claim 1, Nguyen discloses a method of measuring pantoscopic tilt of spectacles, the method comprising: a) providing a spectacle frame comprising a spectacle frame front and temples; (Figure 2A, glasses with a front and temples)	b) placing the spectacle frame on a user's face in a position of normal wear; (Column 5, lines 33-36, a patient wears the glasses)	c) providing an image recording apparatus which contains spatial orientation sensors; (Column 4, lines 39-53, mobile device with a digital camera, gyroscope sensors, and accelerometer sensors)	d) positioning an image recording apparatus to capture a side view image of the user wearing the spectacle frame; (Column 7, line 58 – column 8, line 11, obtaining side images of the patient wearing the glasses where it is obvious that the mobile device with the digital camera has to be positioned at a location to capture the image)	e) capturing an image of the user wearing the spectacle frame, wherein a profile of spectacle frame front is visible (Column 7, line 58 – column 8, line 11, side images of the patient wearing the glasses are obtained where it is obvious that side images are profile views of the patient and the glasses), and recording spatial orientation data of the image recording apparatus; (Column 8, lines 6-11, the gyroscope sensors can measure a roll angle)	f) determining pantoscopic tilt of the spectacle frame by reading spatial orientation data recorded in step e) (Column 7, line 58 – column 8, line 11, calculating pantoscopic tilt angle with error correction using the measured roll angle from the gyroscope sensors).
	Nguyen does not clearly disclose b) placing the spectacle frame on a user's face in a position of normal wear at a distance of 8 to 15 mm from the eye to spectacle frame front back side.	D’Agostino discloses a known optimum fitting distance for a wearer of eyewear between 13 to 15 mm (Paragraph 0008). 	D’Agostino’s optimum fitting distance of between 13 to 15 mm for worn eyewear would have been recognized by one of ordinary skill in the art to be applicable to the patient wearing glasses of Nguyen and the results would have been predictable in the patient wearing glasses with an optimum fitting distance of between 13 to 15 mm. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 9,395,562 B1) in view of D’Agostino (US 2005/0206834 A1) and further in view of Barnes (US 9,198,576 B1).
Regarding claim 2, Nguyen in view of D’Agostino discloses all limitations as discussed in claim 1.(Column 12, lines 24-42).	Barnes’ technique of properly positioning a subject wearing glasses in a viewfinder before capturing an image would have been recognized by one of ordinary skill in the art to be applicable to the capturing of an image of a patient wearing glasses of Nguyen in view of D’Agostino and the results would have been predictable in the proper positioning of a patient wearing glasses in a viewfinder before capturing an image. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 3, Barnes discloses using an alignment feature to align the image recording apparatus with the spectacle frame front profile (Figure 7 and column 12, lines 24-42, ghost image used to facilitate positioning the subject in the viewfinder).
Regarding claim 4, Nguyen in view of D’Agostino discloses all limitations as discussed in claim 1.	Nguyen in view of D’Agostino does not clearly disclose wherein the captured image is verified for correct alignment of the image recording apparatus prior to step f).	Barnes discloses the user may activate a shutter-release icon to take a picture when the subject’s profile is properly positioned in a viewfinder.	Barnes technique of activating a shutter-release icon to take a picture when a subject’s profile is properly positioned in a viewfinder would have been recognized by .
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 9,395,562 B1) in view of D’Agostino (US 2005/0206834 A1) and further in view of Nauche et al. (US 7,950,800 B2).
Regarding claim 2, Nguyen in view of D’Agostino discloses all limitations as discussed in claim 1.	Nguyen further discloses wherein the pantoscopic tilt is determined by first performing computational analysis of the captured image verifying presence of the frame front profile (Column 7, lines 58-66, image processing algorithms determine the locations of the glasses frame using side images) and subsequently reading spatial orientation sensors’ data (Column 8, lines 6-11, re-calculating the actual pantoscopic tilt angle based on the roll angle measured by the gyroscopic sensor).	Nguyen in view of D’Agostino does not clearly disclose displaying an angle of tilt.	Nauche discloses calculating a pantoscopic tilt (Column 10, lines 44-63) and displaying the results (Column 19, lines 5-15).	Nauche’s technique of displaying the results of calculation of a pantoscopic tilt would have been recognized by one of ordinary skill in the art to be applicable to the .


Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, the prior art does not clearly disclose the method of claim 1, wherein the user attaches a marker strip to one of the temples prior to step b) in order to aid with steps e) and f) by determining relative spatial positions of the spectacle frame and the image capture apparatus thereby increasing pantoscopic tilt measurement accuracy.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Abdeljaoued (US 2012/0167124 A1) discloses placing markers on the temples of eyeglasses for biometric measurement.THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHI HOANG/Primary Examiner, Art Unit 2613